Citation Nr: 0916136	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on two periods of active duty from March 
1954 through March 1957, and from April 1957 through May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The claims file in this 
matter has since been transferred to the RO in Los Angeles, 
California for future handling.

The Veteran appeared and provided testimony at a May 2008 
Travel Board hearing which was held at the RO in Los Angeles, 
California.  The Board notes that the record was held open 
for an additional 60 days after the hearing to allow the 
Veteran to submit additional VA medical center treatment 
records.  Subsequently, the Veteran provided records relating 
to VA medical treatment received from November 2004 through 
September 2008.  These records were not accompanied by a 
valid waiver of RO review pursuant to 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for service connection for coronary 
artery disease was filed in November 2003.  Subsequently, a 
January 2004 letter was mailed to the Veteran, which was to 
provide the Veteran with appropriate notice pursuant to 
38 U.S.C.A. §§ 5103 and 5103A.  The January 2004 letter, 
however, is inadequate in that regard as it is tailored to 
provide notice regarding issues concerning an increased 
disability rating.  Accordingly, the January 2004 letter 
fails to provide the Veteran with notice of the evidence, any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate his claim for service connection 
for coronary artery disease.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
 
Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim of service connection for coronary 
artery disease.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be incorporated into 
the claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The VA medical center treatment 
records which were submitted by the 
Veteran after his Travel Board hearing 
and which relate to treatment rendered 
from November 2004 through September 2008 
should be reviewed and considered by the 
RO in conjunction with all other evidence 
in the Veteran's claims file.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
coronary artery disease should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


